Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicants' response and amendment of 3/4/2022 are acknowledged. Claims 29, 31, 38-39 have been amended. New claims 64-67 have been added.  Claim 37 has been canceled.
Status of Claims
3.    Claims 29, 31, 38-40, 42-56 and 58-67 are pending in this application. Claims 29, 31, 38-39-59 have been amended. New claims 64-67 have been added.  Claim 37 has been canceled.  Claims 1-28, 30 32-36 have been canceled by previous amendment.  Claims 29, 31, 38-40, 42-56 and 58-67 are under consideration. 

Information Disclosure Statement
4. The information disclosure statement filed 3/4/2022 has been considered. Initialed copy is enclosed.
Rejections Moot
Claim Rejections - 35 USC§ 101 
5.    Rejection of claim 37   under 35 U.S.C. 101 is moot in view of cancelation of said claim.
Rejections Withdrawn
Claim Rejections - 35 USC§ 101 
6.    Rejection  of claims  29, 31, 38-40, 42-56 and 58-63   under 35 U.S.C. § 101 is withdrawn in view of applicants’ response and amendment of 3/4/2022.




EXAMINER’S AMENDMENT
7.	Authorization for this examiner’s amendment was given in an interview with Michael Pomianek on March 29, 2022.
The application has been amended as follows: 
(Claim 31 Currently Amended) A method for treating Clostridium difficile (C. difficile) infection in a subject, comprising: selecting a subject having a diagnosis of C. difficile infection, the diagnosis made by a method comprising: 
(i) determining that the subject manifests a symptom associated with C. difficile infection; and (ii) determining a level of toxin A, toxin B, or both in a stool sample obtained from the subject, using an optical interrogation-based assay having a limit of
detection of about: (a) no greater than 10 pg/mL for toxin A in stool, and (b) no greater than 20 pg/mL for toxin B in stool; and administering a suitable anti-C. difficile drug to the subject.


Allowable Subject Matter
8.    Claims 29, 31, 38-40, 42-56 and 58-67 are allowed. Claims have been renumbered 1-30 respectively.
The following is an examiner’s statement of reasons for allowance are that the closest prior art   BIODICS GMBH (CA 2768528A1) in view of Anderson et al. (US 2013/03330371), Rissin et al.  (Nature Technology vol. 28, no. 6, June 2010) and Gordon, Neil (US20150141272A1  priority to Feb 5, 2013) fail to anticipate or make obvious the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
9.       Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KHATOL SHAHNAN SHAH whose telephone number is
(571) 272-0863. The examiner can normally be reached on Mon, Wed 12:30-6:30 pm,
Thurs-Fri 12:30-4:30pm pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Gary 8. Nickol can be reached on (571)-272 0835. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
March 25, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645